DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to the filing of the Application identified above including Claims filed on 11/22/2021. Claims 1 – 27 are examined.

Duplicate Claim Notification
Applicant is advised that should claim 4 be found allowable, claim 19 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. 
Applicant is advised that should claim 5 be found allowable, claim 20 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Specification
The disclosure is objected to because of the following informalities: the specification at p. 20, ll. 6-14 should be corrected or clarified so that the discussion is consistent with the use of the terms first and second modes in claim 13.  Also see the claim 13 analysis in the 35 USC 112(b) section below.  
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the content of claim 13 using the terms first and second modes needs antecedent basis in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 27 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 recites “any health check needed to initiate engine starting” in line 2.  There is not a written description of all the health checks needed to initiate engine starting.  There is only five such health checks stated on p. 19, ll. 7-11 of applicant specification.  Therefore one of ordinary skill would not consider applicant to be in possession of the instant invention.
Claim 27 recites “operation of the starter motor is initiated automatically if engine sensor data is not within a specified range before an engine start is in progress”.  There does not appear to be a discussion of evaluating the sensor data before the engine start is in progress.  Fig. 4 step 60 takes place after the commencing of the start routine 56.  Therefore one of ordinary skill would not consider applicant to be in possession of the instant invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 – 5, 7, 8, 10, 12 – 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “an aircraft engine” in lines 2-3.  It is unclear if this aircraft engine refers to the claim 1 aircraft engine, or is a second aircraft engine.
Claim 7 recites the limitation "the sensed power" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “any health check needed to start the engine”.  The metes and bounds of the claim are not sufficiently defined because it is unclear if the health check or health checks recited in claim 10 refer to the health checks in claim 9 or are additional health checks.  For purposes of examination the health checks of claim 10 can refer to any health check.
Claim 12 recites the limitation "the same single setting" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites a first and a second mode that appear to refer to a “start or run” mode and an “off” mode, respectively (i.e. either the starter is operating and fuel and ignition is provided, or neither of the three), based on input from the input device 25.  On the other hand p. 20, ll. 3-23 describe the first and second controller modes referring to a ground start and an in-flight start, respectively (see table below).  Therefore the scope of claim 13 is unclear in light of the specification. 
selector 25 position
controller 40b functionality
MOTOR (specification third mode and claim 15 third mode)
rotate engine with starter, no fuel, no ignition
OFF (claim 13 second mode)
no rotating engine with starter, no fuel, no ignition as best understood
START RUN (claim 13 first mode)
specification first mode (i.e., in flight start);
or
specification second mode (i.e., ground start)


Claim 13 recites “based on an operator-selectable control input received from the operator control input device”.  The metes and bounds of the claim are not sufficiently defined because it is unclear if the instant quoted phrase applies to both the first and second modes, or just the second mode.
Claim 18 recites “an aircraft engine” in lines 2-3.  It is unclear if this aircraft engine refers to the claim 1 aircraft engine, or is a second aircraft engine.
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 11 – 14, 17, 18, 21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 20180201386 A1 (Strauss).
Regarding claim 1, Strauss discloses (see figs. 1 and 2) a system comprising an aircraft engine 22, a starter motor 68, an engine fuel delivery system (engine throttle in par. 19 regulates fuel flow to engine 22), an engine ignition system (par. 19 middle), and a controller (70, 71; 70 and 71 can be same structure, see par. 26, middle) communicatively coupled to the starter motor 68, engine fuel delivery system, and engine ignition system (see par. 33, middle), the controller (70, 71) being configured to automatically initiate operation of the starter motor as needed to start the aircraft engine while the aircraft engine is not running (the pilot initially puts one of the two engines 22a and 22b in fig. 3 in standby condition (engine is shutdown per par. 5) via device 82 (see par. 32, top); during the time the standby engine is off the standby engine can be restarted either by 1) an additional pilot input via device 82 (see par. 33, top discussing “pilot request”) or 2) by automatic detection of parameters (see par. 33, top discussing “detected conditions”); both scenarios 1) and 2) are automated restarts because controller (70, 71) performs the restart; for example in scenario 1) the pilot command via device 82 is sent to the controller (70, 71) rather than the starter motor 68 and is thus automated as shown in fig. 2 wherein the controller (70, 71) communicates with the starter motor 68).
Regarding claim 2, Strauss discloses (see fig. 2) an operator control input device 82 coupled to the controller (70, 71), wherein the controller is configured to automatically initiate operation of the starter motor 68 when enabled by an operator-selectable control input 82 received from the operator control input device 82 (see par. 33).
Regarding claims 3 and 18, Strauss discloses (see fig. 2) the controller (70, 71) is configured to automatically initiate operation of the starter motor 68 for an aircraft engine 22 that is not running in flight (restart system 50 is for in flight restarts).
Regarding claim 11, Strauss discloses the controller (70, 71) is configured to automatically provide fuel and ignition to the aircraft engine for engine starting (see par. 33, middle) with no additional operator input while the starter motor is operating (the scenario regarding “detected conditions” at par. 33, top, is automated without pilot input; the scenario regarding pilot request via device 82 at par. 33, top is also automated because the pilot input 82 is just used to initiate the start wherein the controller portion 70 takes care of the fuel and ignition automatically after the request is initiated via pilot input 82).
Regarding claim 12, Strauss discloses the controller (70, 71) is configured to enable automatic operation of the starter motor for engine starting (par. 33), and to enable automatic delivery of fuel and ignition to the aircraft engine for engine starting and running (at idle speed) (par. 33), by the same single setting of the operator control input device (the single setting can be 1) “single operation switch” via input 82 discussed at par. 32, top or 2) restart request via pilot input 82 discussed at par. 33, top that takes place during the single engine operation wherein the engine that is not in operation (i.e., the standby engine) is restarted automatically when the controller (70, 71) receives the pilot restart request or when detected conditions warrant restart without the pilot restart request (see pars. 32, 33 and 38).
Regarding claim 13, Strauss discloses the controller (70, 71) has a first mode in which the controller automatically initiates operation of the starter motor and automatically provides fuel and ignition to the aircraft engine (see par. 33), and wherein the controller has a second mode in which the controller stops the operation of the starter motor and stops fuel and ignition from being provided to the aircraft engine (when one of the aircraft engines (22a, 22b; see fig. 3) is put into standby mode discussed in par. 32 the engine is shut off as discussed in par. 5 and therefore no fuel is provided and no ignition occurs and the starter motor is prevented from being actuated) based on an operator-selectable control input received from the operator control input device (both these first and second modes result from input from structure 82 as discussed in the claim 12 analysis in this 35 USC 102 section above).
Regarding claim 14, Strauss discloses the operator control input device 82 has one setting corresponding to the first mode (“pilot request” at par. 33, top) and another setting corresponding to the second mode (“single engine operation” request at par. 32, top).
Regarding claims 17 and 21, Strauss discloses the controller (70, 71) is configured to automatically stop the operation of the starter motor with no additional operator input (see par. 33, middle).
Regarding claim 22, Strauss discloses (see figs. 1 and 2) a method for initiating operation of a starter motor 68 for starting an aircraft engine 22, the method comprising: (a) manually changing a setting of an operator control input device from an OFF state (one of engines 22a and 22b in fig. 3 is in standby mode discussed in par. 32 wherein the standby engine condition is an off condition as discussed in par. 5) to a RUN state (pilot restart request with device 82 discussed at par. 33, top) while the aircraft engine is not running; (b) automatically sending a command (upon a restart request controller (70, 71) begins health check and process to start engine; see par. 33, top and middle) to initiate operation of the starter motor 68 after the setting has been manually changed and specified conditions are met (“health status check”; see par. 33, bottom; wherein if the health status check is not met than restart may fail as discussed in par. 33, bottom); and (c) automatically initiating operation of the starter motor 68 in response to receipt of the command (controller 71 commands starter motor 68 to rotate corresponding engine 22; see par. 33, middle).
Regarding claim 23, Strauss discloses (see figs. 1 and 2) (d) automatically regulating the fuel (via throttle discussed in par. 33) supplied to the aircraft engine 22; and (e) automatically sending a command to initiate ignition of the fuel being supplied to the aircraft engine (par. 33, middle), wherein operation (d) is performed while the starter motor is operating (the starter motor 68 turns the compressor 52 to compress inlet air 60 and fuel is added to the compressed air; see par. 22), and operation (e) is performed while the starter motor is operating and the fuel supplied to the aircraft engine is being regulated (see par. 22).

Claim(s) 24, 25 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2018/035632 A1 (Hon).
Regarding claim 24, Hon discloses (see figs. 1, 2 and 8) a method for initiating operation (see 304 in fig. 7) of a starter motor 56 for starting an aircraft 10 engine 100 in flight (see par. 90, top), the method comprising: (a) detecting that the aircraft engine has stopped running (see par. 90, bottom); (b) automatically sending a command (see 302 in fig. 8) to initiate operation of the starter motor 56 after detecting that the aircraft engine has stopped running (par. 90, bottom) and specified conditions are met (see pars. 26, 100 and 100; there needs to be sufficient power available to operate the electric starter at a minimum speed in order to avoid engine stall and provide cooling (par. 49, bottom); also engine parameters such as exhaust temperature need to be consistent with the engine not running; also see conditions 324, 328 and 332 in fig. 8); and (c) automatically initiating operation of the starter motor in response to receipt of the command (see 304 in fig. 8).
Regarding claim 25, Hon discloses (d) automatically regulating (via controller 150) the fuel supplied to the aircraft engine (see par. 69, top); and (e) automatically sending a command to initiate ignition of the fuel being supplied to the aircraft engine (see 308 in fig. 8), wherein operation (d) is performed while the starter motor is operating (fuel is provided when the engine is at a minimum speed and the engine speed is controlled by motor 56 during restart; also see par. 109, middle and bottom, and claim 8), and operation (e) is performed while the starter motor is operating and the fuel supplied to the aircraft engine is being regulated (in fig. 8, step 308 occurs after step 304 and fuel is needed for ignition).
Regarding claim 27, Hon discloses operation of the starter motor 56 is initiated automatically if engine sensor data is not within a specified range before an engine start is in progress or while an engine start is in progress and the starter motor is not currently operating (see step 324 in fig. 8 and par. 103, top; the controller can initiate starter motor if the engine rotational acceleration is not within a range needed for starting; see par. 100, middle regarding engine acceleration sensor).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strauss in view of Pub. No. US 2022/0195946 A1 (Parsons).
Regarding claims 4 and 19, Strauss  discloses the controller (70, 71) is configured to automatically initiate operation of the starter motor in flight based on altitude being within a specified range (altitude discussed in par. 38 is part of health check discussed in par. 33).  Strauss does not explicitly disclose airspeed being within a respective range
Parsons teaches (see fig. 1) an in-flight restart (abstract) of an aircraft 100 engine (110a or 110b)  and further teaches airspeed being within a respective range (pars. 4, and 43) monitored by controller 505 for in-flight restart.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Strauss with airspeed being within a respective range as taught by Parsons in order to facilitate determining the optimum power and RPM needed to restart the Strauss engine (see Parsons pars. 4 and 36).

Claim(s) 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strauss in view of Hon.
Regarding claims 5 and 20, Strauss discloses the current invention as claimed and discussed above.  Strauss does not explicitly disclose the controller is configured to automatically initiate operation of the starter motor in flight if engine sensor data is not within a specified range before an engine start is in progress or while an engine start is in progress and the starter motor is not currently operating.
Hon teaches (see figs. 2 and 8) a controller 72  is configured to automatically initiate operation of a starter motor 56 in flight if engine sensor data is not within a specified range before an engine start is in progress or while an engine start is in progress and the starter motor is not currently operating (see step 324 in fig. 8 and par. 103, top; the controller can initiate starter motor if the engine rotational acceleration is not within a range needed for starting; see par. 100, middle regarding engine acceleration sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Strauss with the controller is configured to automatically initiate operation of the starter motor in flight if engine sensor data is not within a specified range before an engine start is in progress or while an engine start is in progress and the starter motor is not currently operating as taught by Hon in order to facilitate ensuring a minimum speed is obtained sufficient to have light off and a successful re-start (see Hon par. 6).

Claim(s) 6, 7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strauss in view of Pub. No. US 2013/0233977 A1 (Smiley).
Regarding claim 6, Strauss discloses the current invention as claimed and discussed above.  Strauss does not explicitly disclose the controller is configured to automatically operate the starter motor on ground.
Smiley teaches (see figs. 1, 2 and 3) a gas turbine engine 22 on an aircraft 10 and further teaches a controller 13 is configured to automatically operate a starter motor 9 on ground (see 102 and 104 in fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Strauss with the controller is configured to automatically operate the starter motor on ground as taught by Smiley in order to facilitate starting the engine on the ground before a flight using the same starter to minimize aircraft weight. 
Regarding claim 7, Strauss in view Smiley teach the current invention as claimed and discussed above.  Strauss does not explicitly disclose the controller is configured to automatically initiate operation of the starter motor on ground if the sensed power available to operate the starter motor is above a threshold value.
Smiley further teaches the controller 13 is configured to automatically initiate operation of the starter motor 9 on ground (102/104) if the sensed power available to operate the starter motor is above a threshold value (110, or 116 in fig. 3; see “sufficient power” in par. 20, middle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Strauss in view Smiley the controller is configured to automatically initiate operation of the starter motor on ground if the sensed power available to operate the starter motor is above a threshold value as taught by Smiley in order to facilitate having sufficient power and reliability in order to start a shutdown engine (see Smiley par. 2).
Regarding claim 9, Strauss in view Smiley teach the current invention as claimed and discussed above.  Strauss does not explicitly disclose the controller is configured to automatically initiate operation of the starter motor on ground if one or more of the following health checks are passed: engine sensor data, engine starter motor, engine fuel delivery system, engine ignition system, and/or engine controller function.
Smiley further teaches the controller 13 is configured to automatically initiate operation of the starter motor on ground if one or more of the following health checks 15 (see fig. 2) are passed: engine sensor data, engine starter motor (par. 18, bottom), engine fuel delivery system (par. 18, bottom), engine ignition system (par. 18, bottom), and/or engine controller function.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Strauss in view Smiley with the controller is configured to automatically initiate operation of the starter motor on ground if one or more of the following health checks are passed: engine starter motor, engine fuel delivery system and engine ignition system, as taught by Smiley in order to facilitate having sufficient power and reliability in order to start a shutdown engine (see Smiley par. 2).
Regarding claim 10, Strauss in view Smiley teach the current invention as claimed and discussed above.  Strauss further discloses an operator is provided an indication prompt if any health check needed to initiate engine starting is not passed (see par. 27; for example if health checks were not passed than the confirmation at par. 27 bottom would not be provided).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strauss in view of Smiley, as applied to claim 7 above, and further in view of Pub. No US 20120025032 A1 (Hopdjanian).
Regarding claim 8, Strauss in view Smiley teach the current invention as claimed and discussed above.  Strauss does not explicitly disclose an operator is provided an indication prompt if the sensed power available to operate the starter motor is not above the threshold value.
Hopdjanian teaches an operator is provided an indication prompt if sensed power available is not above the threshold value (par. 108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Strauss in view Smiley with an operator is provided an indication prompt if the sensed power available to operate the starter motor is not above the threshold value as taught by Hopdjanian in order to facilitate alerting the pilot of the discrepancy so that alternate power source can be found or maintenance procedures can be initiated.

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strauss in view of US Patent 9664070 B1 (Clauson) and Pub. No. US 2007/0101721 A1 (Dooley).
Regarding claim 15, Strauss discloses the current invention as claimed and discussed above.  Strauss does not explicitly disclose the controller has a third mode in which the controller initiates operation of the starter motor, but disables the providing of fuel and ignition to the aircraft engine, based on an input received from the operator control input device.
Clauson teaches (see fig. 4) controller 46 has a mode in which the controller 46 initiates operation of a motor 44, but disables the providing of fuel and ignition to the aircraft engine (gas turbine engine 10 has already been shutdown wherein controller 46 is a part of the FADEC, see col. 6, ll. 50-55, and FADEC controls fuel and ignition; see 102 in fig. 6 or col. 3, ll. 30-50) based on an input received from an input device (“discrete switch”); and Dooley teaches operator control input device 36 (see fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Strauss with a third mode in which the controller initiates operation of the starter motor, but disables the providing of fuel and ignition to the aircraft engine, based on an input received from the operator control input device as taught by Clauson and Dooley in order to facilitate alleviating a bowed rotor condition to prevent deflection of components of the engine taught by Strauss (see Clauson col. 1, ll. 10-20). 
Regarding claim 16, Straus in view Clauson and Dooley teach the current invention as claimed and discussed above.  Strauss does not explicitly disclose the operator control input device has respective settings corresponding to the first, second, and third modes.
It is noted that Clauson and Dooley as applied to Strauss in the claim 15 analysis above results in the operator control input device has respective settings corresponding to the first, second, and third modes.  Settings of the first and second modes are disclosed by Strauss in the claim 14 analysis in the 35 USC 102 section above.  Clauson teaches the third mode (analogous to applicant motoring mode) and Dooley teaches the corresponding operator input feature for the pilot (i.e. the setting for the third mode).

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hon in view of Pub. No. US 2021/0115857 A1 (Collopy).
Regarding claim 26, Hon discloses the current invention as claimed and discussed above including the starter motor is initiated automatically as discussed in the claim 24 analysis above.  Hon does not disclose the starter motor is initiated automatically based on airspeed and altitude being within respective specified ranges.
Collopy discloses (see fig. 4) a starter motor 282 is initiated automatically (via controller 256) based on airspeed and altitude (see fig. 5) being within respective specified ranges (see fig. 5 showing restart envelope 275 regarding altitude and airspeed and regions 291 and 293 showing improved restart envelope due to electric motor power assisting windmilling rotation of engine by wind power; it is noted the claim does not require explicitly teaching of altitude and airspeed inputs to a controller).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Hon with the starter motor is initiated automatically based on airspeed and altitude being within respective specified ranges as taught by Collopy in order to facilitate including a windmill envelope with broader airspeed boundaries and higher altitude boundaries (see Collopy pars. 3 and 4).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20220063826 discloses automated in-flight restart;
US 20090235638 discloses operator input to controller of starter motor;
US 6836086 discloses automated ground start; and
US 20070234739 and 6018941 discloses start with controller.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marc J Amar/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741